Title: From George Washington to Brigadier General James Mitchell Varnum, 14 May 1777
From: Washington, George
To: Varnum, James Mitchell

 

Sir,
Head Quarters [Morristown] May 14th 1777

Yours of the 6th instant this moment reached me, inclosing returns of the batalions raising in your state.
You must continue to send them forward with all expedition, whatever affect it may have in the opinions of those you mention. Their presence in this quarter cannot be dispensed with; and it is impossible to neglect a certain and pressing danger, in order to guard against a precarious and improbable one. I am Sir Your most Obedient servt

Go: Washington

